DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ arguments and amendments filed 6/23/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
Previously, applicants elected Group 2 and the species of SEQ ID NO: 2. Claims to the elected species are rejected as set forth below.
Claims 1-16, 20-22 and 27-28 have been canceled.
	Claims 17-19, 23-26 and 29-30 are being examined.

Priority
	The instant application was filed 11/25/29 and claims foreign benefit of JAPAN 2018-223373 11/29/2018.

Claim Rejections - 35 USC § 112
            The 112 rejections below are new rejections necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 23-26 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite ‘comprises one or both of: (Paa)m immediately before Xaa, and (Qaa)n’ and then goes on to state that m is not less than 2 and n is not less than 2. The claim appears to provide contradictory information because the use of the word ‘or’ suggests that only one of (Paa)m or (Qaa)n is required while the use of the phrase ‘m is not less than 2 and n is not less than 2’ suggests that they are both required. The dependent claims do not clarify the claim scope. Although unclear, claim 17 and dependents have been interpreted such that at least one of Paa or Qaa is required and that at least at least one of m or n is not less than 2. 
	Claim 29 has been amended to refer to Paa and Qaa. The scope of Paa and Qaa is unclear. Although the claim mentions the scope of ‘the amino acid’ immediately before or after Xaa and Zaa, such information does not provide the scope of Paa and Qaa when m and n are 2-20 for example. It is unclear if Paa or Qaa can be anything, any amino acid, or any particular amino acid when m and n are 5 for example. Although unclear, claim 29 has been interpreted as including no new matter.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19, 23-26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
Claim 17 has been amended to recite ‘m is not less than 2, and n is not less than 2’. As such, m or n could be 100000 or 100000000000000. Original claims 11-14 (and the original specification section 0015) only refer to situations in which m and n are at most 20. As such, claim 17 appears to be broader than what was set forth in the original specification. The claims that depend on claim 17 are rejected for the same reasoning. Even though claims 25-26 refer to one of ‘m’ or ‘n’, neither of the claims sets an upper limit on both of the variables. As such, there is no reason to conclude that instant claims 17-19, 23-26 and 30 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments - 112
	Since the rejections above are new rejections, applicants’ arguments are not applicable to the instant rejections.

Claim Rejections - 35 USC § 103
The 103 rejections below are new rejections necessitated by amendment. It is noted that previously claim 29 refers to ‘the tag polypeptide is directly bound to the target polypeptide’ where the tag was Xaa-Cys-Zaa. Instant claim 29 has been broadened so that the tag further comprises (Paa)m and (Qaa)n.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19, 23-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2011/0150901; ‘Smith’; previously cited) in view of Kim et al. (‘Efficient site-specific labeling of proteins via cysteines’ Bioconjugate Chem v19 2008 pages 786-791; ‘Kim’; previously cited) in view of Jackman et al. (‘Development of a two-part strategy to identify a therapeutic human bispecific antibody that inhibits IgE receptor signaling’ JBC v285(27) July 2 2010 pages 20850-20859; ‘Jackman’; previously cited).
Smith teach binding proteins which can be used in methods of treatment and compositions (abstract). Smith teach binding proteins that further comprise a half-life extending moiety that can be an immunoglobulin (claim 42). Smith teach a specific example where a binding protein can be linked to the N- or C-terminus of an immunoglobulin (page 98 2nd column) and teach that the binding protein can be a FGFR1c binding protein and that the binding protein sequence can be linked directly to the antibody (section 0821). Smith teach that FGFR1c binding sequences were generated (section 0242) and one of the sequences is CASGQFTCRSTNICLSLAWLCDGDDDCEDNSDESPAIC, (SEQ ID NO: 76) (section 0245). Smith teach a specific example of SEQ ID NO: 1294 (page 98). SEQ ID NO: 1294 comprises an FGFR1c binding domain (compare SEQ ID NO: 449 and 297 of claim 8 and section 0031) and an IgG (see SEQ ID NO: 1293 section 0818). Smith teach that the proteins can be made by expressing a plasmid in E. coli, purifying and refolding (sections 0380-0382 and claims 46-49). Smith teach covalent linkage to a detectable label such as Cy3 (section 0496). Smith teach methods of administering to subjects (claim 52).
Smith teach SEQ ID NO: 76 (section 0245) but does not actually make the protein fused to an antibody. Nor does Smith provide an example with binding of Cys as in clam 17.
Kim teach labeling of proteins via cysteine (title and abstract) specifically by using Cy3 (first paragraph of experimental procedures on page 787). Kim teach advantages of labeling cysteine because of the ease of introduction and site along the chain (abstract). Kim teach the purification of the protein (figure 1).
Jackman teach that each arm of an antibody can be produced and purified separately (figure 1 and figure 1 caption) and describe such scheme as efficient (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Smith based on the specific teachings and suggestions of Smith. Since Smith teach binding proteins that further comprise a half-life extending moiety that can be an immunoglobulin (claim 42) and teach a specific example where a binding protein can be linked to the N- or C-terminus of an immunoglobulin (page 98 2nd column) and teach that the binding protein can be a FGFR1c binding protein and that the binding protein sequence can be linked directly to the antibody (section 0821) and teach that FGFR1c binding sequences were generated (section 0242) and one of the sequences is CASGQFTCRSTNICLSLAWLCDGDDDCEDNSDESPAIC, (SEQ ID NO: 76) (section 0245) one would have been motivated to attach an immunoglobin to the C-terminal side of SEQ ID NO: 76. One would have been motivated to make such protein using the methods specifically suggested by Smith (sections 0380-0382 and claims 46-49). Since Smith teach specific applications (claim 52) one would be motivated to monitor the localization. Since Smith teach the incorporation of Cy3 (section 0496) one would have been motivated to use the known method of Kim to carry out such chemistry. With respect to making the immunoglobulin, Jackman teach that each arm of an antibody can be produced and purified separately (figure 1 and figure 1 caption) and describe such scheme as efficient (abstract) so one would have been motivated to use such method. One would have had a reasonable expectation of success since the methods of making were known. 
In relation to the method for producing and recovering as recited in claims 17 and 29, Smith teach that the proteins can be made by expressing a plasmid in E. coli, purifying and refolding (sections 0380-0382 and claims 46-49). Kim teach the purification of the protein (figure 1).
In relation to the binding of Cys as in claim 17, Smith teach covalent linkage to a detectable label such as Cy3 (section 0496). Kim teach labeling of proteins via cysteine (title and abstract) specifically by using Cy3 (first paragraph of experimental procedures on page 787). With respect to the cysteine, the sequence of Smith contains a finite number of cysteine residues.
            In relation to the fusion polypeptide of claims 17 and 29, 
Smith teach that FGFR1c binding sequences were generated (section 0242) and one of the sequences is CASGQFTCRSTNICLSLAWLCDGDDDCEDNSDESPAIC, (SEQ ID NO: 76) (section 0245) and suggest direct linkage to an antibody via the C-terminal end (section 0821) resulting in CASGQFTCRSTNICLSLAWLCDGDDDCEDNSDESPAIC-antibody. Such protein comprises a target polypeptide that is an antibody fragment. With respect to the tag of claims 17 and 25, although unclear (see 112 rejection above) such sequence comprises DDDCE (see underlined portion above) which corresponds to the tag polypeptide where Xaa is D, Paa is D and m is 2, Zaa is E. With respect to claims 26 and 30, although unclear (see 112 rejection above) Qaa is D (since the sequence comprises DDDCED). With respect to the direct linkage of claim 29, claim 29 allows for (Qaa)n where n can be up to 20. SEQ ID NO: 76 linked at the C-terminal end is such that (Qaa)n is DNSDESPAIC where n is 10 and such region does not comprise a basic amino acid and such region is negatively charged (due to 2 Ds and one E; the claim language refers to the ‘tag polypeptide’ as not comprising a basic residue not any portion of the polypeptide).
            In relation to claim 18, Smith teach that the proteins can be made by expressing a plasmid in E. coli, purifying and refolding (sections 0380-0382 and claims 46-49).
In relation to claim 19, Smith recognize the use of multimers that comprise a Fab fragment or a heavy chain (sections 0347, 0372 and 0818). Jackman teach that each arm of an antibody can be produced and purified separately (figure 1 and figure 1 caption) and describe such scheme as efficient (abstract).
            In relation to claim 23, the instant specification recognizes that the heavy chain may be a part of a heavy chain (page 5 lines 7-8). SEQ ID NO: 1294 comprises a heavy chain Fc (page 98 section 0818).
             In relation to claim 24, Smith teach  the binding protein can be linked to the N- or C-terminus of an immunoglobulin (page 98 2nd column).
             In relation to claim 25, SEQ ID NO: 76 is such that it comprises DD before Xaa (see underlined sequence) thus m is 2 (the open language of the claim allows for additional residues at either end).

Response to Arguments - 103
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue about Bhakta, Bhakta is not used in the instant rejections.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that Smith does not teach at least 3 acidic amino acids before a Cys residue, the rejection above addresses the amended claims. For example. SEQ ID NO: 76 of Smith (section 0245) comprises DDDCED.
Although applicants argue that Smith does not teach claim 29, previously claim 29 referred to ‘the tag polypeptide is directly bound to the target polypeptide’ where the tag was Xaa-Cys-Zaa. Instant claim 29 has been broadened so that the tag further comprises (Paa)m and (Qaa)n. As discussed in the rejection above, when SEQ ID NO: 76 is directly fused with an antibody (where the antibody is on the C-terminal side of the peptide) the sequence comprises DDDCEDNSDESPAIC which is such that n is 10. Smith expressly states that the conjugation can be direct and does not requires the GS linker (section 0821).
Although applicants argue about unexpected results, MPEP 716.02(d) states that unexpected results are to be commensurate in scope with the claimed invention. Applicants refer to figure 4 and Tables 2 and 6. Such examples (see instant specification page 22 example 2 for example) are based on the use of MBP (maltose binding protein) as the target polypeptide (and the use of specific tag polypeptides). Instant claims 17 and 29 require that the target polypeptide be an antibody or antibody fragment.
Further, MPEP 716.02(b) states that the burden is on the applicant to establish that the results are unexpected and significant. In the instant case, the specification (section 0053) states that the polypeptide was purified and analyzed by SDS-PAGE. As such, it is unclear if equal amounts of polypeptide were loaded in each well of the gel. The exact sequences of what was tested is unclear (for example Table 2 refers to ‘Sib’). It is unclear if any differences that are observed are merely due to the purification and/or amount of material loaded per well. Further, MPEP 716.02 recognizes that differences may be expected to result in some differences in properties the issue is whether or not the properties differ to such an extent that the difference is really unexpected. For example, in Table 2 (page 22) the difference between MBP (1.658) and D6CD2 (1.586) is less than 5% and it is unclear if such difference is statistically significant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658